UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2320



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NELLIE H. ROBERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (CA-03-3117-5)


Submitted:   January 28, 2005          Decided:     February 17, 2005


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nellie H. Roberson, Appellant Pro Se.    Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nellie H. Roberson appeals the district court’s order

accepting the recommendation of the magistrate judge, granting the

Government’s   motion   for   summary    judgment   and   ordering   the

foreclosure and sale of her property.      We have reviewed the record

and find no reversible error.       Accordingly, we affirm on the

reasoning of the district court.        See United States v. Roberson,

No. CA-03-3117-5 (D.S.C. Sept. 28, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -